Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-21-2019 under amendments and new application; which have been placed of record in the file. Claims 1, 3-6, 8-10, 12, 15-17, 19, 21, 22 and 24-28 are pending. Claims 2, 7, 11, 13, 14, 18, 20 and 23 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-16-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  (Claim 25) “a first reset terminal of the (2M-1)-th shift register unit is connected to the second clock signal line; and a first clock signal terminal of a (2M)-th shift register unit of the plurality of shift : register units is connected to the second clock signal line, a second clock signal terminal of the (2M)-th shift register unit is connected to the first clock signal line, a first reset terminal of the (2M)-th shift register unit is connected to the first clock signal line, wherein both N and M are positive integers, and N is greater than or equal to 2” and  (Clam 26) “except for a last shift register unit of the plurality of shift register units, a reset : control input terminal of a L-th shift register unit of the plurality of shift register units is connected to an output terminal of a (L+1)-th shift register unit of the plurality of  shift register units, a first reset terminal of the L-th shift register unit is connected to a second clock signal terminal of the (L+1)-th shift register unit, and L is an integer greater than 0” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 10, 12, 15, 16, 21, 22, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenguo Tian et al. (US 10, 789, 868 B2) in view of Xi Chen (US 20140055177 A1).

Regarding Claim 1, Zhenguo Tian et al. (US 10, 789, 868 B2) suggests a shift register unit (Col. 23, Lines 43, 44), comprising: an input circuit (Col. 5, Lines 44, 45 The shift register comprising transistor M7 (equivalent to an input circuit), wherein a control electrode and a first electrode of M7are both used for receiving an input signal), connected to a pull-up node (Col. 10, Lines 18-20, figure 1, transistor M7 (equivalent to an input circuit), Input, and a second electrode of M7 is connected to a node A (equivalent to a pull-up node), and configured to charge the pull-up  node according to an input signal (please notice figure 1, Node A is connected to capacitor Cst2 and Cst3 charging the node with input signal received by input circuit represented by transistor M7 and CK 2, CK 3 at M1_2, M1_3, please also see Col. 8, Lines 41-43); an output circuit, connected to the pull-up node (please see figure 1, item # output 2, output 3  at transistors  M1_2, M1_3 respectively) and an output terminal respectively  (please see figure 1, item # output 2, output 3  at transistors  M1_2, M1_3 respectively), and configured to output an output signal to the output terminal under control of a voltage of the pull-up node  (please see figure 1, item # output 2, output 3 outputting voltage per Node A the pull-up node  at transistors  M1_2, M1_3 respectively please see Col. 10, Lines 18-46); a reset circuit, connected to the pull-up node (please see figure 1, A first electrode of a transistor M5 receives a signal Vref1, and a second electrode thereof is 
However, Zhenguo Tian et al. (US 10, 789, 868 B2) fails to suggest the reset circuit respectively, and configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to 
However, prior art of Xi Chen (US 20140055177 A1) does suggest the reset circuit respectively, and configured to generate and output a reset control signal according to a reset control input signal ( please see figures 3-5, paragraphs 21-39 suggests the GOA unit comprising signals CLK and CLKB, an input end INPUT, an output end OUTPUT, a reset end RESET and an end VSS, and thus necessarily comprising an input circuit, an output circuit and a reset circuit; and the GOA unit comprising circuits 301 and 302 (equivalent to a reset signal control circuit), wherein the circuit 302 comprises a capacitor C1 and a switch M1, is connected to CLKB and RESET, and is used for generating and outputting a reset control signal RESET according to signals OUTPUT (equivalent to the reset control input signal) and CLKB (equivalent to a reset signal); the signal RESET is necessarily used for controlling the reset circuit to perform a reset operation; and the circuit 301 comprises a switch M2 (equivalent to a reset control reset sub-circuit), a gate electrode of which is connected to INPUT, and the other two electrodes of which are connected to the end VSS and the end RESET) and a reset signal provided by the first reset terminal (CLKB figure 3, 4, equivalent to a reset signal), wherein the reset control signal is configured to control the reset circuit (CLKB control reset circuit and provide RESET signal to RESET input to control reset operation of GOA unit) to perform a reset operation (please see figures 3-5 paragraphs 21-39), , the reset signal control circuit the circuit 301 comprises a switch M2 (equivalent to a reset control reset sub-circuit) is further connected to the output terminal N_1 output terminal) 
Zhenguo Tian et al. (US 10, 789, 868 B2) teaches shift register driving, gate driving circuit, display device and resetting circuit.
Xi Chen (US 20140055177 A1) teaches display device and gate driving circuit with reset circuit further teaches the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal.
Zhenguo Tian et al. (US 10, 789, 868 B2) does teach resting shift register circuit, a control electrode of a transistor M3 receives Output_3 (equivalent to a reset controlling input signal), a first electrode of M3 receives a signal Vref2, and a second electrode thereof is connected to a control electrode of a transistor M4 (equivalent to a first node); a first electrode of M4 receives a reset signal reset, and a second electrode of M4 is connected to a control electrode of M5 and outputs a reset control signal; a capacitor CO is connected to the control electrodes of M4 and M5; a control electrode of M6 receives a frame reset signal FRe (equivalent to a general reset signal), a first electrode thereof receives the signal Vref1, and a second electrode thereof is connected to the control electrode of M4; and the node A reset multiple times within one frame by means of Reset.

Zhenguo Tian et al. (US 10, 789, 868 B2) contained a device which differed the claimed process by the substitution of the step the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal of Xi Chen (US 20140055177 A1) teaches substituted display device and gate driving circuit with reset circuit further teaches the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal and their functions were known in the art to raise the reliability and the long-term 
Stability. Zhenguo Tian et al. (US 10, 789, 868 B2) step of the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal of Xi Chen (US 20140055177 A1) and the results would have been predictable and resulted in to raise the reliability and the long-term stability and thus the performance (paragraph 7 Xi Chen (US 20140055177 A1)


Regarding Claim 3, Xi Chen (US 20140055177 A1) suggests the reset signal control circuit is further connected to a total reset terminal (please see figures 3,4), and is further configured to stop outputting the reset control signal according to a total reset signal provided by the total reset terminal (please see figures 3-5 paragraph 21-39 suggests  nM1 and M2 controls outputting of reset control signal).

Regarding Claim 4, Zhenguo Tian et al. (US 10, 789, 868 B2) suggests the reset signal control circuit comprises a reset control input sub-circuit, a reset control output sub- circuit, and a reset control reset sub-circuit, the reset control input sub-circuit is connected to a first node, and is configured to: charge the first node according to the reset control input signal; the reset control output sub-circuit is respectively connected to the first reset terminal, the first node and a second node, and is configured to generate and output the reset control signal to the second node according to the reset signal under control of a : voltage of the first node (a first end of a transistor M1_3 Is connected to a first electrode of a transistor M5 receives a signal Vref1, and a second electrode thereof is connected to the node A and is used for resetting the node A; a control electrode of a transistor M3 receives Output_3 (equivalent to a reset controlling input signal), a first electrode of M3 receives a signal Vref2, and a second electrode thereof is connected to a control electrode of a transistor M4 (equivalent to a first node); a first electrode of M4 receives a reset signal reset, and a second electrode of M4 is 

Regarding Claim 5, Zhenguo Tian et al. (US 10, 789, 868 B2) suggests the reset signal control circuit further comprises a reset control noise reduction sub-circuit, the reset control noise reduction sub-circuit is connected to the second node and the total reset terminal, and is configured to perform de-noising on the second node under control of the total reset signal provided by the total reset terminal (Col. 8, Lines 32-47 suggests output are stabilized outputs signals at outputs1-3 with capacitors at Cst1-3 suggesting minimizing noise level or de-noising).

Regarding Claim 8, Xi Chen (US 20140055177 A1) suggests the reset circuit is further connected to the output terminal, and is configured to reset the output terminal under control of the reset control signal (please see figures 1, 3, 4, suggests reset is connected to the output).
1-3.

Regarding Claim 10, Chen (US 20140055177 A1) suggests the reset signal is the second clock signal (CLKB figure 3, 4, equivalent to a reset signal paragraphs 34, 38)

Regarding Claim 12, Zhenguo Tian et al. (US 10, 789, 868 B2) suggests the input circuit comprises a first transistor (figure 4, item # M7), a first terminal of the first transistor is connected to a control terminal of the first transistor and then connected to an input terminal, a second terminal of the first transistor is connected to the pull-up node (figure 4, Item 7 and Node A), and the input terminal is configured to provide the input signal (please see figure 4, Item M7); the output circuit is further connected to a first clock signal terminal figure 4, Item M1_1), and configured to generate the output signal according to a first clock signal provided by the first clock signal terminal under control of the voltage of the pull-up node; the output circuit (please see figure 4, pull-up node A coupled to capacitor and capacitor connected to output _1) comprises: a second transistor please see figure4, item M1_1), wherein a first terminal of the second transistor is connected to the first clock signal terminal (figure 4, Item M1_1, CLK_1) a control terminal of the second transistor is connected to the pull-up node figure 4, Item M1_1, CLK_1, Pull-up node A), and a second terminal of the first capacitor, wherein a first terminal of the first capacitor is connected to the control terminal of the second St_1), and a second terminal of the first capacitor is connected to the second terminal of the second transistor (figure 4, Item M1_1, CSt_1).

Regarding Claim 15, Zhenguo Tian et al. (US 10, 789, 868 B2) suggests the reset circuit comprises a seventh transistor, a control terminal of the seventh transistor is connected to the reset signal control circuit to receive the reset control signal, a first terminal of the seventh transistor is connected to the pull-up node, and a second terminal of the seventh transistor is connected to a third preset power supply  (please see figures 2b, 4, Item M13-1 please notice the first terminal connected to pull-up node connecting to output terminal and second terminal to Vref1 and control terminal to reset circuit).

Regarding Claim 16, Zhenguo Tian et al. (US 10, 789, 868 B2) suggests the reset circuit further comprises an eighth transistor, a first terminal of the eighth transistor is connected to the output terminal, a control terminal of the eighth transistor is connected to the reset signal control circuit to receive the reset control signal, and a second terminal of the eighth transistor is connected to a third preset power supply (please see figures 2b, 4, Item M13-2 please notice the first terminal connected to pull-up node connecting to output terminal and second terminal to Vref1 and control terminal to reset circuit).

Regarding Claim 21, Zhenguo Tian et al. (US 10, 789, 868 B2) suggests a shift register unit (Col. 23, Lines 43, 44), comprising: an input circuit (Col. 5, Lines 44, 45 The 
However, Zhenguo Tian et al. (US 10, 789, 868 B2) fails to suggest the reset circuit respectively, and configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal.
However, prior art of Xi Chen (US 20140055177 A1) does suggest the reset circuit respectively, and configured to generate and output a reset control signal according to a reset control input signal ( please see figures 3-5, paragraphs 21-39 suggests the GOA unit comprising signals CLK and CLKB, an input end INPUT, an output end OUTPUT, a reset end RESET and an end VSS, and thus necessarily comprising an input circuit, an output circuit and a reset circuit; and the GOA unit comprising circuits 301 and 302 
Zhenguo Tian et al. (US 10, 789, 868 B2) teaches shift register driving, gate driving circuit, display device and resetting circuit.
Xi Chen (US 20140055177 A1) teaches display device and gate driving circuit with reset circuit further teaches the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the 
Zhenguo Tian et al. (US 10, 789, 868 B2) does teach resting shift register circuit, a control electrode of a transistor M3 receives Output_3 (equivalent to a reset controlling input signal), a first electrode of M3 receives a signal Vref2, and a second electrode thereof is connected to a control electrode of a transistor M4 (equivalent to a first node); a first electrode of M4 receives a reset signal reset, and a second electrode of M4 is connected to a control electrode of M5 and outputs a reset control signal; a capacitor CO is connected to the control electrodes of M4 and M5; a control electrode of M6 receives a frame reset signal FRe (equivalent to a general reset signal), a first electrode thereof receives the signal Vref1, and a second electrode thereof is connected to the control electrode of M4; and the node A reset multiple times within one frame by means of Reset.
Zhenguo Tian et al. (US 10, 789, 868 B2) does not teach, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal.
Zhenguo Tian et al. (US 10, 789, 868 B2) contained a device which differed the claimed process by the substitution of the step the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal of Xi Chen (US 20140055177 A1) teaches substituted display device and gate driving circuit with reset circuit further teaches the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first and their functions were known in the art to raise the reliability and the long-term 
Stability. Zhenguo Tian et al. (US 10, 789, 868 B2) step of the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal of Xi Chen (US 20140055177 A1) and the results would have been predictable and resulted in to raise the reliability and the long-term stability and thus the performance (paragraph 7 Xi Chen (US 20140055177 A1)
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 22, Xi Chen (US 20140055177 A1) suggests the reset signal control circuit is further connected to a total reset terminal (please see figures 3,4), and is further configured to stop outputting the reset control signal according to a total reset signal provided by the total reset terminal (please see figures 3-5 paragraph 21-39 suggests  nM1 and M2 controls outputting of reset control signal).


However, Zhenguo Tian et al. (US 10, 789, 868 B2) fails to suggest the reset circuit respectively, and configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal.
However, prior art of Xi Chen (US 20140055177 A1) does suggest the reset circuit respectively, and configured to generate and output a reset control signal according to a reset control input signal ( please see figures 3-5, paragraphs 21-39 suggests the GOA unit comprising signals CLK and CLKB, an input end INPUT, an output end OUTPUT, a 
Zhenguo Tian et al. (US 10, 789, 868 B2) teaches shift register driving, gate driving circuit, display device and resetting circuit.
Xi Chen (US 20140055177 A1) teaches display device and gate driving circuit with reset circuit further teaches the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control 
Zhenguo Tian et al. (US 10, 789, 868 B2) does teach resting shift register circuit, a control electrode of a transistor M3 receives Output_3 (equivalent to a reset controlling input signal), a first electrode of M3 receives a signal Vref2, and a second electrode thereof is connected to a control electrode of a transistor M4 (equivalent to a first node); a first electrode of M4 receives a reset signal reset, and a second electrode of M4 is connected to a control electrode of M5 and outputs a reset control signal; a capacitor CO is connected to the control electrodes of M4 and M5; a control electrode of M6 receives a frame reset signal FRe (equivalent to a general reset signal), a first electrode thereof receives the signal Vref1, and a second electrode thereof is connected to the control electrode of M4; and the node A reset multiple times within one frame by means of Reset.
Zhenguo Tian et al. (US 10, 789, 868 B2) does not teach, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal.
Zhenguo Tian et al. (US 10, 789, 868 B2) contained a device which differed the claimed process by the substitution of the step the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal of Xi Chen (US 20140055177 A1) teaches substituted display device and gate driving circuit with reset circuit further teaches the reset circuit and their functions were known in the art to raise the reliability and the long-term 
Stability. Zhenguo Tian et al. (US 10, 789, 868 B2) step of the reset circuit respectively, and reset control circuit configured to generate and output a reset control signal according to a reset control input signal and a reset signal provided by the first reset terminal, wherein the reset control signal is configured to control the reset circuit to perform a reset operation, the reset signal control circuit is further connected to the output terminal to receive the output signal as the reset control input signal of Xi Chen (US 20140055177 A1) and the results would have been predictable and resulted in to raise the reliability and the long-term stability and thus the performance (paragraph 7 Xi Chen (US 20140055177 A1)
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 27, Xi Chen (US 20140055177 A1) suggests a display device comprising gate driving circuit (paragraph 1).

Allowable Subject Matter
Claims 6, 9, 17, 19, 25, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
SHANG GUAN XINGCHEN (US 20170301277 A1) disclosure; paragraphs 19, 21, 38, 40, 48, 50, 51.
Lv Lei et al. (US 20190096308 A1) disclosure; paragraphs 31-33, 46, 47, 51, 52, 59, 60,, 72.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

11-03-2021